REDMANN, Judge.
Plaintiff appeals from the rejection on the merits of its claim for a balance due under a contract for potted chrysanthemums.
Defendant’s evidence supports the conclusion that the last delivery of flowers was rejected because the flowers were not yet in bloom and were therefore unsaleable for the traditional New Orleans chrysanthemum day, November 1st. Plaintiff’s evidence would support a contradictory conclusion that defendant rejected the last shipment of flowers not because they were not in bloom but because defendant ordered more than it was able to sell (although defendant argues their unopened state impeded sales).
The burden of proof is plaintiff’s. The trial judge evidently found plaintiff’s *406version of the facts not proven. We are unable, from this record, to say he erred in rejecting plaintiff’s claim.
The judgment is affirmed.